COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-12-00557-CR


Carl Edward Danzey                     §    From the 396th District Court

                                       §    of Tarrant County (1218702D)

v.                                     §    February 28, 2013

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS



                                   PER CURIAM




                                       1
                         COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-12-00557-CR


CARL EDWARD DANZEY                                                  APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      In February 2011, Appellant Carl Edward Danzey pleaded guilty pursuant

to a plea bargain to assault–family violence with a previous conviction. The trial

court sentenced Danzey to three years’ confinement but suspended imposition of

the sentence and placed him on community supervision for three years. On

September 26, 2012, the trial court supplemented Danzey’s conditions of

community supervision by requiring him to “serve a term of confinement and


      1
       See Tex. R. App. P. 47.4.

                                         2
treatment in a State of Texas Contracted Intermediate Sanction Facility for a

period of not less than 45 days or more than 120 days.” Danzey subsequently

filed a notice of appeal challenging the order supplementing his conditions of

community supervision.

      On December 3, 2012, we notified Danzey of our concern that we lack

jurisdiction over this appeal because the trial court had not entered any

appealable orders. We informed Danzey that the appeal would be dismissed for

want of jurisdiction unless he or any party desiring to continue the appeal filed

with the court, on or before December 13, 2012, a response showing grounds for

continuing the appeal.     See Tex. R. App. P. 44.3.        We have received no

response.

      This court does not have jurisdiction to consider an appeal from an order

altering or modifying the conditions of community supervision.     See Davis v.

State, 195 S.W.3d 708, 710 (Tex. Crim. App. 2006) (“There is no legislative

authority for entertaining a direct appeal from an order modifying the conditions

of community supervision.”); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977); Roberts v. State, No. 04-11-00514-CR, 2011 WL 2150762, at *1–2 (Tex.

App.—San Antonio May 25, 2011, pet. ref’d) (mem. op., not designated for

publication); Barba v. State, No. 07-01-0233-CR, 2001 WL 617502, at *1 (Tex.

App.—Amarillo June 6, 2001, no pet.) (not designated for publication.).

Accordingly, we dismiss this appeal for want of jurisdiction.




                                         2
                                           PER CURIAM


PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 28, 2013




                                   3